ON MOTION FOR REHEARING.
DAVIDSON, Judge.
Appellant insists that the facts are insufficient to support the conviction, and that we erred in reaching a contrary conclusion.
It is insisted that the truck into which the witness Gutierrez says the eleven calves were loaded was not of sufficient size to accommodate that many head, and that, by reason thereof, the witness should not be believed. We have searched the statement of facts for any testimony supporting the appellant’s assertion that the size of the truck was given. The only description of the truck we find is that it was a big truck to hold the calves; I do not know what kind, and I do not know the size.”
• In addition to the facts stated in our original opinion, we call attention to the further fact that, on the day following the alleged theft of the cattle, appellant left and was not apprehended for a period of twelve years, during which time he changed his name or adopted a different one. Such facts tended to show flight of the appellant— a circumstance which the jury was authorized to take into consideration in determining guilt. Branch’s P. C., Sec. 135.
We remain convinced that the case was correctly disposed of originally.
The appellant’s motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.